Case 1:19-cv-03543-AT-BCM Document 46 Filed 07/20/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
METROPOLITAN LIFE INSURANCE DOC #:
COMPANY. DATE FILED: 7/20/2020 __

Interpleader Plaintiff,

-against- 19 Civ. 3543 (AT) (BCM)

SHARON ELLIS, MARY MARROW, VILMONT ORDER
LINDO, RENEE RICHARDS AND NICKIESHA
DALHOUSE,

Defendants.

 

 

ANALISA TORRES, District Judge:
The initial pretrial conference scheduled for July 27, 2020 is ADJOURNED sine die.
SO ORDERED.

Dated: July 20, 2020
New York, New York

ANALISA TORRES
United States District Judge
